Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  PRISCILA ELEN DE SOUZA LIMA, as Personal
  Representative of the Estate of AILTON CESAR       CASE NO. 1:20-cv-23631
  JUNIOR ALVES DA SILVA, deceased,                   Judge Aileen Cannon
                                                     Magistrate Judge Alicia Otazo-Reyes
  BÁRBARA CALAZANS MONTEIRO, as
  Personal Representative of the Estate of ANANIAS
  ALOI CASTRO MONTEIRO, deceased,

  GIRLENE CAMPINHO AZEVEDO
  DOMINGUES, as Personal Representative of the
  Estate of BRUNO RANGEL DOMINGUES,
  deceased,

  ARIADINY PATRICYA WEBER, as Personal
  Representative of the Estate of EMERSON FABIO
  DIDOMENICO, deceased,

  PATRÍCIA LUANA GROZA DA SILVA
  GIMENEZ, as Personal Representative of the
  Estate of GUILHERME GIMENEZ DE SOUZA,
  deceased,

  VALDÉCIA BORGES DE MORAIS PAIVA, as
  Personal Representative of the Estate of JOSE
  GILDEIXON CLEMENTE DE PAIVA, deceased,

  AQUINOAN DE SOUSA CARVALHO, as
  Personal Representative of the Estate of LUCAS
  GOMES DA SILVA, deceased,

  HÉLIO HERMITO ZAMPIER NETO,

  ULRIKE OHLWEILER, as Personal
  Representative of the Estate of ANDERSON
  RODRIGUES PAIXAO DE ARAUJO, deceased,

  DAIELLI FAUSTINO KEMITC DA SILVA, as
  Personal Representative of the Estate of
  MATHEUS BITENCOURT DA SILVA, deceased,

  GRAZIELE DE AQUINO ALVES VIEIRA, as
  Personal Representative of the Estate of TIAGO
  DA ROCHA VIEIRA ALVES, deceased,



  EAST\178747928.1
Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 2 of 6




  JAKSON RAGNAR FOLLMANN,
  SUELLEN NERY DOS SANTOS, as Personal
  Representative of the Estate of MARCELO
  AUGUSTO MATHIAS DA SILVA, deceased,

  ROSÂNGELA MARIA DOS SANTOS SILVA
  LOUREIRO, as Personal Representative of the
  Estate of CLEBER SANTANA LOUREIRO,
  deceased,

  SUSANA RIBAS PEREIRA DE JESUS, as
  Personal Representative of the Estate of WILLIAN
  THIEGO DE JESUS, deceased,

  ALINE PENTEADO PEREIRA MACHADO, as
  Personal Representative of the Estate of FILIPE
  JOSE MACHADO, deceased,

  VENELANDA DUMKE, as Personal
  Representative of the Estate of ANDERSON
  ROBERTO MARTINS, deceased,

  LETÍCIA DOS ANJOS GABRIEL, as Personal
  Representative of the Estate of MARCOS DANILO
  PADILHA, deceased,

  PAULINHO GOBBATO, as Personal
  Representative of the Estate of RAFAEL CORREA
  GOBBATO, deceased,

  LUIZ MAURO GROHS, as Personal
  Representative of the Estate of LUIZ FELIPE
  GROHS, deceased,

  AJUSSARA ENRISCO, as Personal Representative
  of the Estate of RAFAEL VALMORBIDA,

  GRACIELA MISSEL, as Personal Representative
  of the Estate of MARCIO BESTENE KOURY,
  deceased,

  ILKA APARECIDA LABES PEIXOTO, as
  Personal Representative of the Estate of DELFIM
  PADUA PEIXOTO, deceased,



                                                2

  EAST\178747928.1
Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 3 of 6




  SANDRA JACQUELINE MADRID LUCAS
  CASTILLO, as Personal Representative of the
  Estate of ANDERSON DONIZETI LUCAS,
  deceased,
  DICLEIA JOHANN DE JESUS, as Personal
  Representative of the Estate of SERGIO LUIZ
  FERREIRA DE JESUS, deceased,

  AMANDA DOS SANTOS MACHADO, as
  Personal Representative of the Estate of DENER
  ASSUNCAO BRAZ, deceased,

  ALAN RUSCHEL,

  ANA CLAUDIA SEVERO, as Personal
  Representative of the Estate of EDUARDO LUIS
  PREUSS, deceased,

  FABIENNE BELLE, as Personal Representative of
  the Estate of LUIS CESAR MARTINS CUNHA,
  deceased,

  EZIQUIELA CALDERON GALIOTTO, as
  Personal Representative of the Estate of GELSON
  GALIOTTO, deceased,

  CRISTIANI VICENTINI, as Personal
  Representative of the Estate of RENAN CARLOS
  AGNOLIN, deceased,

  FERNANDA AMORIM DE ABREU, as Personal
  Representative of the Estate of ARTHUR
  BRASILIANO MAIA, deceased,

  MAURI ANTONIO DA SILVA, as Personal
  Representative of the Estate of BRUNO MAURI
  DA SILVA, deceased,

  ADRIANA DE OLIVEIRA SAROLI, as Personal
  Representative of the Estate of LUIZ CARLOS
  SAROLI, deceased,

  SUELI SALETE DE CASTRO, as Personal
  Representative of the Estate of EDUARDO DE
  CASTRO, deceased,


                                                3

  EAST\178747928.1
Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 4 of 6




  XIMENA SUAREZ OTTERBURG,

  RAQUEL DONAIDE CORONEL BENAGAS, as
  Personal Representative of the Estate of
  GUSTAVO FELICIANO ENCINA NUNEZ,
  deceased,

  ELIZETH ANDREINA SANDOBAL
  GONZALEZ, as Personal Representative of the
  Estate of ANGEL EDUARDO LUGO UGAS,
  deceased,

  OVIEDO VON BORRIES CABALLERO, as
  Personal Representative of the Estate of SISY
  GABRIELA ARIAS PARAVICINY, deceased,

  EDWIN TUMIRI CHOQUE,

  PAMELA JUSTINIANO PEDRAZA as Personal
  Representative of the Estate of ROMMEL DAVID
  VACAFLORES TERRAZAS, deceased,

  FLORA TARQUI AVILA as Personal
  Representative of the Estate of ALEX RICHARD
  QUISPE GARCIA, deceased,

  LUCAS CASAGRANDE DAL BELLO as Personal
  Representative of the Estate of MAURO LUIZ
  DAL BELLO, deceased,

                 Plaintiffs,
  v.

  LINEA AEREA MERIDA INTERNACIONAL DE
  AVIACION d/b/a LAMIA CORPORATION
  S.R.L., a foreign corporation, KITE AIR
  CORPORATION LTD., a foreign corporation,
  MARCO ANTONIO ROCHA VENEGAS,
  RICARDO ALBERTO ALBACETE VIDAL, AON
  UK LIMITED, a foreign corporation, BISA
  SEGUROS Y REASEGUROS, S.A., a foreign
  corporation, TOKIO MARINE KILN
  SYNDICATES LIMITED, a foreign corporation,
  and JOHN DOES 1-25, foreign corporations,

                 Defendants.

                                                  4

  EAST\178747928.1
Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 5 of 6




  __________________________________/

       PUTATIVE DEFENDANT TOKIO MARINE KILN SYNDICATES LIMITED’S
                NOTICE OF COMPLIANCE WITH COURT ORDER

         Putative Defendant, Tokio Marine Kiln Syndicates Limited, by and through its undersigned

  counsel, hereby certifies and states that it has complied with this Court’s Order [D.E. 29] entered

  on January 4, 2021, by providing its Initial Disclosures to Plaintiffs on January 15, 2021.


                                                DLA PIPER LLP (US)

                                                By: /s/ J Trumon Phillips
                                                     J. Trumon Phillips
                                                     Florida Bar No. 84568
                                                     DLA PIPER LLP (US)
                                                     3111 W. Dr. Martin Luther King Jr. Blvd.
                                                     Suite 300
                                                     Tampa, Florida 33607-6233
                                                     Phone: 813-229-2111
                                                     Fax: 813-229-1447
                                                     Email: trumon.phillips@dlapiper.com
                                                            sheila.hall@dlapiper.com

                                                       Aidan McCormack (admitted pro hac vice)
                                                       DLA PIPER LLP (US)
                                                       1251 Avenue of the Americas, 27th Floor
                                                       New York, NY 10020-1104
                                                       Phone: 212-336-4750
                                                       Fax: 917-778-8750
                                                       Email: aidan.mccormack@dlapiper.com

                                                Attorneys for Defendant
                                                TOKIO MARINE KILN SYNDICATES LIMITED




                                                   5

  EAST\178747928.1
Case 1:20-cv-23631-AMC Document 31 Entered on FLSD Docket 01/15/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY on January 15, 2021, a true and correct copy of this document was
  electronically filed with the Clerk of the Court using the CM/ECF system. I also certify that the
  foregoing document is being served via email upon:

  Steven C. Marks
  Kristina M. Infante
  PODHURST ORSECK, P.A.
  One S.E. 3rd Avenue, Suite 2300
  Miami, FL 33131
  Phone: (305) 358-2800
  Fax: (305) 358-2382
  Email: smarks@podhurst.com
          kinfante@podhurst.com
  Attorneys for Plaintiffs

  Marco Antonio Rochas Venegas
  4850 S.W. 63rd Terr.
  Apt. 413
  Davie, FL 33314
  Email: marv_0405@hotmail.com
  Pro Se Defendant


                                                       /s/ J. Trumon Phillips
                                                       Attorney




                                                 6

  EAST\178747928.1
